Citation Nr: 1748927	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  11-31 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for residual scar, stab wound to chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for residual scar, stab wound to chest and assigned a noncompensable disability rating, effective April 1, 2010.  The Veteran timely appealed the initial rating assigned.

In his January 2011 substantive appeal (via VA Form 9), the Veteran requested a videoconference hearing before the Board and was subsequently scheduled to testify in August 2017.  The Veteran did not appear for the scheduled hearing and has not given a reason for his failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).

During the pendency of the appeal, in a February 2017 rating decision, the RO granted service connection for major depressive disorder and assigned a 30 percent disability rating prior to January 27, 2017, and 50 percent from that date.  The grant of service connection constitutes a full award of benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of the award).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's residual scar, stab wound to chest, more closely approximates one scar that is painful or unstable.





CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial 10 percent rating, but not higher, for residual scar, stab wound to chest have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7804, 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO has assigned noncompensable rating for the Veteran's residual scar, stab wound to chest under 38 U.S.C.A. § 4.118, Diagnostic Code 7805 (2016). 

Diagnostic Code 7805 instructs to evaluate the effects of scars under Diagnostic Codes 7800, 7801, 7802, and 7804.  Here, the Veteran's scar is superficial and linear, and is not located on his head, face, or neck.  As such, his residual scar, stab wound to the chest should be rated under Diagnostic Code 7804 for unstable or painful scars.  See 38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable. 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Veteran was afforded a VA examination in December 2010.  He reported that the scar itches.  A review of the claims file was noted.  The examination report documented a superficial lateral scar on the left side of the chest measuring 3.5 by 0.8 cm surrounded by several smaller scars measuring approximately 0.2 by 0.2 cm.  No pain was noted.  There was no underlying soft tissue loss or damage, and the scar was not deep.  The scar was stable with no limitation of function or motion.  The Veteran reported that he was "forced into early retirement" after working at the post office.  No functional opinion was provided.

December 2010 and January 2011 VA treatment records contain a diagnosis of scar from a residual stab wound of the left chest.

The Veteran was afforded a VA examination in January 2017.  It was noted that he had one linear scar on the left lateral thoracic segment of the chest measuring 4 cm.  The scar was not painful, unstable, and there was no frequent loss of covering of skin over the scar.  The scar did not result in limitation of function, and the examiner opined that there was no functional impact.

In September 2017, by and through his representative, the Veteran claimed that his scar is painful.

The Board finds that an initial 10 percent rating for a painful scar is warranted.  The Veteran's statements are somewhat unclear with regard to the onset of when the scar became painful.  See September 2017 Appellate Brief.  However, the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge, to include symptoms such as pain relating to his scar.  See 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Therefore, the evidence is at least evenly balanced as to whether the Veteran's residual scar from a stab wound to chest more closely approximates one scar that is painful or unstable under Diagnostic Code 7804.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, a 10 percent rating for the Veteran's residual scar, stab wound to chest is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  A rating higher than 10 percent is not warranted because there is no evidence or argument that there are symptoms that more nearly approximate the criteria for a higher rating under any potentially applicable diagnostic code.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges that in correspondence received in May 2017, a VA physician opined that the Veteran could not work due to his limited physical capacity and nonservice-connected neuropathic pain.  However, neither the Veteran, nor his representative, has suggested that his residual scar from a stab wound to the chest precludes his employment.  Additionally, there is no indication in the record that such disability negatively impacted his employability.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Similarly, neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the foregoing reasons, an initial rating of 10 percent, but no higher, is warranted for residual scar, stab wound to chest is granted.  As the preponderance of the evidence is against any higher rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an initial 10 percent, but no higher, rating for residual scar, stab wound to chest is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


